€ase 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-20166-CR-MARTINEZ/OTAZO-REYES

UNITED STATES OF AMERICA
vs.
JUAN LUIS HERNANDEZ RODRIGUEZ,

Defendant.
/

 

PLEA AGREEMENT
The United States Attorney’s Office for the Southern District of Florida (“this Office”) and
_ JUAN LUIS HERNANDEZ RODRIGUEZ (hereinafter referred to as the “defendant” enter
~ into the following agreement: | |
l. The defendant agrees to plead guilty to Count One of the Information which charges
attempt to violate Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A) (i) dD, that is,
possession with intent to distribute five kilograms or more of cocaine, in violation of Title 21,
United States Code, Section 846. |
2. The defendant is aware that the sentence will be imposed by the Court after
considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
“Sentencing Guidelines”). The defendant acknowledges and understands that the Court will
compute an advisory sentence under the Sentencing Guidelines and that the applicable guidelines
will be determined by the Court relying in part on the results of a pre-sentence investigation by the
Court’s probation office, which investigation will commence after the guilty plea has been entered.
The defendant is also aware that, under certain circumstances, the Court may depart from the

advisory sentencing guideline range that it has computed, and may raise or lower that advisory

exayeir 4
‘Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 2 of 8

¢

sentence under the Sentencing Guidelines. The defendant is further aware and understands that
the Court is required to consider the advisory guideline range determined under the Sentencing
Guidelines, but is not bound to impose a sentence within that advisory range; the Court is permitted
to tailor the ultimate sentence in light of other statutory concerns, and such sentence may be either
more severe or less severe than the Sentencing Guidelines’ advisory range. Knowing these facts,
the defendant understands and acknowledges that the Court has the authority to impose any
sentence within and up to the statutory maximum authorized by law for the offenses identified in
paragraph | and that the defendant may not withdraw the plea solely as a result of the sentence
imposed.

3. The defendant also understands and acknowledges that the Court must impose a
mandatory minimum sentence of ten (10) years imprisonment and that the Court may impose a
statutory maximum term of life imprisonment. Any term of imprisonment imposed by the Court
shall be followed by a term of supervised release of at least five (5) years and up to life. In addition
to a term of imprisonment and supervised release, the Court may impose a fine of up to
$10,000,000 and may order forfeiture and restitution.

4, The defendant further understands and acknowledges that, in addition to any
sentence imposed under paragraph 3 of this agreement, a special assessment in the amount of $100,
will be imposed on the defendant. The defendant agrees that any special assessment imposed
shall be paid at the time of sentencing. If a defendant is financially unable to pay the special
assessment, the defendant agrees to present evidence to this Office and the Court at the time of
sentencing as to the reasons for the defendant’s failure to pay.

5. This Office reserves the right to inform the Court and the probation office of all

facts pertinent to the sentencing process, including all relevant information concerning the offenses
Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 3 of 8

committed, whether charged or not, as well as concerning the defendant and the defendant's
background. Subject only to the express terms of any agreed-upon sentencing recommendations
contained in this agreement, this Office further reserves the right to make any recommendation as
to the quality and quantity of punishment. |

6. This Office agrees that it will recommend at sentencing that the Court reduce by
two levels the sentencing guideline level applicable to the defendant’s offense, pursuant to Section
3E1.1(a) of the Sentencing Guidelines, based upon the defendant’s recognition and affirmative
and timely acceptance of personal responsibility. If at the time of sentencing the defendant's
offense level is determined to be 16 or greater, this Office will file a motion requesting an
additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating .
that the defendant has assisted authorities in the investigation or prosecution of the defendant's
own misconduct by timely notifying authorities of the defendant’s intention to enter a plea of
guilty, thereby permitting the government to avoid preparing for trial and permitting the
government and the Court to allocate their resources efficiently. This Office, however, will not
be required to make this recommendation and this motion if the defendant: (1) fails or refuses to
make a full, accurate and complete disclosure to the probation office of the circumstances
surrounding the relevant offense conduct; (2) is found to have misrepresented facts to the
government prior to entering into this plea agreement; or (3) commits any misconduct after
entering into this plea agreement, including but not limited to committing a state or federal offense,
violating any term of release,-or making false statements or misrepresentations to, any
governmental entity or official.

7. This Office and the defendant agree that, although not binding on the probation

office or the Court, they will jointly recommend that, pursuant to Section 5C1.2 of the Sentencing

uo
Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 4of 8.

Guidelines, the Court impose a sentence within the sentencing guideline range without regard to
any statutory minimum sentence identified above, provided that: | |

a. the defendant does not have:

i. more than four Criminal History points, excluding any Criminal History
points resulting from a 1-point offense, as calculated under the Sentencing
Guidelines; |

ii. a prior offense earning three points as calculated under the Sentencing
Guidelines; or |

ili, a prior violent offense (as defined in Titlel18, U.S.C., Section 16) earning
two points as calculated under the Sentencing Guidelines;

b. The defendant did not use violence or credible threats of violence or possess a
firearm or other dangerous weapon (or induce another participant to do $0) in
connection with the offense; |

c. the offense did not result in death or serious bodily injury to any person;

d. the defendant was not an organizer, leader, manager, or supervisor of others in the
offense, as determined under the Sentencing Guidelines and was not engaged ina
continuing criminal enterprise; and

e. not later than the time of the initial sentencing hearing, the defendant has truthfully
provided to the Government all information and evidence that the defendant has
concerning the offense of offenses that were part of the same course of conduct or
of a common scheme or plan,

8. The defendant is aware that the sentence has not yet been determined by the Court.

The defendant also is aware that any estimate of the probable sentencing range or sentence that the
Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 5 of 8

defendant may receive, whether that estimate comes from the defendant’s attorney, this Office, or
the probation office, is a prediction, not a promise, and is not binding on this Office, the probation
office or the Court. The defendant understands and acknowledges, as previously acknowledged
in paragraph 2 above, that the defendant may not withdraw his. plea based upon the Cout’s
decision not to accept a sentencing recommendation made by the defendant, this Office, or a
recommendation made jointly by the defendant and this Office. .

9. The defendant agrees that he shall cooperate fully with this Office by: (a) providing
truthful and complete information and testimony, and producing documents, records and other
evidence, when called upon by this Office, whether in interviews, before a grand jury, or at any
trial or other Court proceeding; (b) appearing at such grand jury proceedings, hearings, trials and
other judicial proceedings, and at meetings, as may be required by this Office; and (c) if requested
by this Office, working in an undercover role under the supervision of, and in compliance. with,
law enforcement officers and agents. In addition, the defendant agrees that he will not protect.
any person or entity through false information or omission, that he will not falsely implicate any
person or entity, and that he that he will not commit any further crimes. |

10. This Office reserves the right to evaluate the nature and extent of the defendants
cooperation and to make that cooperation, or lack thereof; known to the Court at the time of
sentencing. If in the sole and unreviewable judgment of this Office the defendant’s cooperation
is of such quality and significance to the investigation or prosecution of other criminal matters as
to warrant the Court’s downward departure from the advisory sentencing range calculated under
the Sentencing Guidelines and/or any applicable minimum mandatory sentence, this Office may
make a motion prior to sentencing pursuant to Section 5K1.1 of the Sentencing Guidelines and/or

Title 18, United States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule.35 of
Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 6 of 8
the Federal Rules of Criminal Procedure, informing the Court that the defendant has provided
substantial assistance and recommending that the defendant’s sentence be reduced. : The
defendant understands and agrees, however, that nothing in this agreement requires this Office to
file any such motions, and that this Office’s assessment of the quality and significance of the
defendant’s cooperation shall be binding as it relates to the appropriateness of this Office’s ‘filing
or non-filing of a motion to reduce sentence. |

11. The defendant understands and acknowledges that the Court is under no obligation
to grant a motion for reduction of sentence filed by this Office. In addition, the defendant further
understands and acknowledges that the Court is under no obligation of any type to reduce the
defendant’s sentence because of the defendant’s cooperation. |

12. The defendant agrees in an individual and any other capacity to forfeit to the United
States voluntarily and immediately all property constituting, or derived from proceeds obtained,
directly or indirectly, as a result of the offense in violation of 21 U.S.C. § 841 to which. he is
pleading guilty and any property used, or intended to be used, in any manner or part, to commit or
facilitate the commission of the offense in violation of 21 U.S.C. § 841 to which he is pleading
guilty, pursuant to 21 U.S.C. § 853. The defendant further agrees to the forfeiture of substitute
property pursuant to 21 U.S.C. § 853(p). The property directly subject to forfeiture includes, but
is not limited to: $600 in U.S. currency seized from the defendant on or about March 23, 2020.

13, The defendant further agrees that forfeiture is independent of any assessment, fine,
cost, restitution order, or any penalty that may be imposed by the Court. The defendant knowingly and
voluntarily agrees to waive any claim or defense under the Eighth Amendment to the United States

_ Constitution, including any claim of excessive fine or penalty with respect to any forfeited property.
In addition, the defendant agrees to waive any applicable time limits for administrative or judicial

forfeiture proceedings brought against any forfeited property, and any appeal of the forfeited property.

6
Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 7 of 8

14. The defendant also agrees to assist this Office in all proceedings, administrative or
judicial, involving forfeiture to the United States of any property, including substitute property,
regardless of its nature, form, or location. The assistance shall include: full disclosure of any asset,
identifying any property subject to forfeiture, providing testimony before a federal grand jury or in an
administrative or judicial proceeding, consenting to the entry of an order enjoining the transfer or
encumbrance of such property, and transferring such property to the United States by delivering to this
Office, upon this Office’s request, any necessary and appropriate documentation, including consents
to forfeiture and quit claim deeds, to deliver good and marketable title to such property.

15, The defendant is aware that Title 18, United States Code, Section 3742 and Title
28, United States Code, Section 1291 afford the defendant the right to appeal the sentence imposed
in this case. Acknowledging this, in exchange for the undertakings made by the United States in
this plea agreement, the defendant hereby waives all rights conferred by Sections 3742 and 1291
to appeal any sentence imposed, including any restitution order, or to appeal the manner in which
the sentence was imposed, unless the sentence exceeds the maximum permitted by statute oris the
result of an upward departure and/or an upward variance from the advisory guideline range that
the Court establishes at sentencing. The defendant further understands that nothing in this
agreement shall affect the government’s right and/or duty to appeal as set forth in Title 18, United
States Code, Section 3742(b) and Title 28, United States Code, Section 1291. However, if the
United States appeals the defendant’s sentence pursuant to Sections 3742(b) and 1291, the
defendant shall be released from the above waiver of appellate rights.

16. The defendant further hereby waives all rights conferred by Title 28, United States
Code, Section 1291 to assert any claim that (1) the statutes to which the defendant is pleaiding
guilty are unconstitutional; and/or (2) the admitted conduct does not fall within the scope of the

statutes of conviction.
‘ Case 1:20-cr-20166-JEM Document 21 Entered on FLSD Docket 06/19/2020 Page 8 of 8

17. By signing this agreement, the defendant acknowledges that the defendant has
discussed the appeal waiver set forth in this agreement with the defendant’s attorney. The
defendant further agrees, together with this Office, to request that the Court enter a specific finding
that the defendant’s waiver of his right to appeal the sentence imposed in this case was knowing

and voluntary. |
18. ~=This is the entire agreement and understanding between this Office and, the

defendant. There are no other agreements, promises, representations, or understandings.

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date: 06/12/2020 - By: ad
SATIAD MATIN

 

ASSISTANT UNITED STATES ATTORNEY:

Date: Af 20 By: Kdbbwol

ALYSSA VAZPUEZ *
ATTORNEY FOR DEFENDANT

Date: cY-/3- AZ)

 
